Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2008, OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission file number 1-14120 BLONDER TONGUE LABORATORIES, INC. (Exact name of registrant as specified in its charter) Delaware 52-1611421 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Jake Brown Road, Old Bridge, New Jersey (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (732) 679-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of accelerated filer, large accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Number of shares of common stock, par value $.001, outstanding as of May 15, 2008: 6,222,252 The Exhibit Index appears on page 17. PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BLONDER TONGUE LABORATORIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) (unaudited) March 31, December 31, Assets (Note 4) Current assets: Cash $55 $270 Accounts receivable, net of allowance for doubtful accounts of $299 and $349 2,312 2,926 Inventories (Note 3) 9,565 8,572 Prepaid and other current assets 1,188 939 Deferred income taxes 453 453 Total current assets 13,573 13,160 Inventories, net non-current (Note 3) 5,809 5,868 Property, plant and equipment, net of accumulated depreciation and amortization 4,137 4,530 Patents, net 66 74 Other assets, net 367 414 Deferred income taxes 1,903 1,903 $25,855 $25,949 Liabilities and Stockholders Equity Current liabilities: Current portion of long-term debt (Note 4) $2,984 $2,560 Accounts payable 2,114 1,779 Accrued compensation 521 524 Income taxes payable 49 49 Other accrued expenses 248 346 Total current liabilities 5,916 5,258 Long-term debt (Note 4) 12 14 Commitments and contingencies - - Stockholders equity: Preferred stock, $.001 par value; authorized 5,000 shares; no shares outstanding - - Common stock, $.001 par value; authorized 25,000 shares, 8,465 shares Issued 8 8 Paid-in capital 25,003 24,887 Retained earnings 2,881 3,747 Accumulated other comprehensive loss (654) (654) Treasury stock, at cost, 2,242 shares, (7,311) (7,311) Total stockholders equity 19,927 20,677 $25,855 $25,949 See accompanying notes to consolidated financial statements 2 BLONDER TONGUE LABORATORIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (unaudited) Three Months Ended March 31 , 2008 2007 Net sales $6,884 $7,455 Cost of goods sold 4,424 4,964 Gross profit 2,460 2,491 Operating expenses: Selling 1,064 1,307 General and administrative 1,285 1,312 Research and development 516 460 2,865 3,079 Loss from operations (405) (588) Other expense - interest expense (net) (111) (118) Loss from continuing operations before income taxes (516) (706) Provision (benefit) for income taxes - - Loss from continuing operations (516) (706) Discontinued operations (Note 5): Loss from discontinued operations (net of tax) (23) (136) Loss from Hybrid disposal (405) - Total discontinued operations (428) (136) Net loss $(944) $(842) Basic and diluted loss per share from continuing operations $(0.08) $(0.12) Basic and diluted loss per share from discontinued operations - (0.02) Basic and diluted loss per share on disposal (0.07) - (0.07) (0.02) Basic and diluted net loss per share $(0.15) $(0.14) Basic and diluted weighted average shares outstanding 6,222 6,222 See accompanying notes to consolidated financial statements. 3 BLONDER TONGUE LABORATORIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) Three Months Ended March 31, 2008 2007 Cash Flows From Operating Activities: Net loss (944) $(842) Adjustments to reconcile net loss to cash used in operating activities: Stock compensation expense 116 80 Loss on Hybrid disposal 405 - Depreciation 113 120 Amortization 8 8 Allowance for doubtful accounts (50) 85 Provision for inventory reserves (182) - Changes in operating assets and liabilities: Accounts receivable 664 517 Inventories (752) (414) Prepaid and other current assets (249) (185) Other assets 47 29 Income taxes - (6) Accounts payable, accrued compensation and other accrued expenses 234 (442) Net cash used in operating activities (590) (1,050) Cash Flows From Investing Activities: Capital expenditures (47) (34) Net cash used in investing activities (47) (34) Cash Flows From Financing Activities: Borrowings of debt 8,030 9,075 Repayments of debt (7,608) (8,024) Net cash provided by financing activities 422 1,051 Net decrease in cash (215) (33) Cash, beginning of period 270 84 Cash, end of period $55 $51 Supplemental Cash Flow Information: Cash paid for interest $109 $126 Cash paid for income taxes - $6 See accompanying notes to consolidated financial statements. 4 BLONDER TONGUE LABORATORIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (In thousands) (unaudited) Note 1 - Company and Basis of Presentation Blonder Tongue Laboratories, Inc. (the  Company ) is a designer, manufacturer and supplier of electronics and systems equipment for the cable television industry, primarily throughout the United States. The consolidated financial statements include the accounts of Blonder Tongue Laboratories, Inc. and subsidiaries. Significant intercompany accounts and transactions have been eliminated in consolidation. The results for the first quarter of 2008 are not necessarily indicative of the results to be expected for the full fiscal year and have not been audited. In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments, consisting primarily of normal recurring accruals, necessary for a fair statement of the results of operations for the period presented and the consolidated balance sheet at March 31, 2008. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to the SEC rules and regulations. These financial statements should be read in conjunction with the financial statements and notes thereto that were included in the Companys latest annual report on Form 10-K for the year ended December 31, 2007. Note 2  New Accounting Pronouncements In September 2006, the Financial Accounting Standards Board (FASB) issued SFAS No. 157, Fair Value Measurements. SFAS No. 157 establishes a single definition of fair value and a framework for measuring fair value, sets out a fair value hierarchy to be used to classify the source of information used in fair value measurements, and requires new disclosures of assets and liabilities measured at fair value based on their level in the hierarchy. This statement applies under other accounting pronouncements that require or permit fair value measurements. In February 2008, the FASB issued Staff Positions (FSPs) No. 157-1 and No. 157-2, which, respectively, remove leasing transactions from the scope of SFAS No. 157 and defer its effective date for one year relative to certain nonfinancial assets and liabilities. As a result, the application of the definition of fair value and related disclosures of SFAS No. 157 (as impacted by these two FSPs) was effective for the Company beginning January 1, 2008 on a prospective basis with respect to fair value measurements of (a) nonfinancial assets and liabilities that are recognized or disclosed at fair value in the Companys financial statements on a recurring basis (at least annually) and (b) all financial assets and liabilities. This adoption did not have a material impact on the Companys consolidated results of operations or financial condition. The remaining aspects of SFAS No. 157 for which the effective date was deferred under FSP No. 157-2 are currently being evaluated by the Company. Areas impacted by the deferral relate to nonfinancial assets and liabilities that are measured at fair value, but are recognized or disclosed at fair value on a nonrecurring basis. This deferral applies to such items as nonfinancial assets and liabilities initially measured at fair value in a business combination (but not measured at fair value in subsequent periods) or nonfinancial long-lived asset groups measured at fair value for an impairment assessment. The effects of these remaining aspects of SFAS No. 157 are to be applied to fair value measurements prospectively beginning January 1, 2009. The Company does not expect them to have a material impact on the Companys consolidated results of operations or financial condition. In March 2008, the FASB issued Statement of Financial Accounting Standards No. 161 "Disclosures about Derivative Instruments and Hedging Activities  an amendment of FASB Statement No. 133 "("SFAS 161"). SFAS 161 changes the disclosure requirements for derivative instruments and hedging activities. Entities are required to provide enhanced disclosures about (a) how and why an entity uses derivative instruments, (b) how derivative instruments and related hedged items are accounted for under SFAS No. 133 and its related interpretations, and (c) how derivative instruments and related hedged items affect an entity's financial position, financial performance and cash flows. The guidance in SFAS 161 is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008, with early application encouraged. This Statement encourages, but does not require, comparative disclosures for earlier periods at initial adoption. At this time, management is evaluating the implications of SFAS 161 and has not yet determined its impact on the Companys financial statements. 5 Note 3  Inventories Inventories net of reserves are summarized as follows: (unaudited) March 31, Dec. 31, 2008 2007 Raw Materials $8,750 $9,169 Work in process 1,634 1,592 Finished Goods 11,952 10,823 22,336 21,584 Less current inventory (9,565) (8,572) 12,771 13,012 Less Reserve primarily for excess inventory (6,962) (7,144) $5,809 $5,868 Inventories are stated at the lower of cost, determined by the first-in, first-out ( FIFO ) method, or market. The Company periodically analyzes anticipated product sales based on historical results, current backlog and marketing plans. Based on these analyses, the Company anticipates that certain products will not be sold during the next twelve months. Inventories that are not anticipated to be sold in the next twelve months, have been classified as non-current. Over 60% of the non-current inventories are comprised of raw materials. The Company has established a program to use interchangeable parts in its various product offerings and to modify certain of its finished goods to better match customer demands. In addition, the Company has instituted additional marketing programs to dispose of the slower moving inventories . The Company continually analyzes its slow-moving, excess and obsolete inventories. Based on historical and projected sales volumes and anticipated selling prices, the Company establishes reserves. Products that are determined to be obsolete are written down to net realizable value. If the Company does not meet its sales expectations, these reserves are increased. The Company believes reserves are adequate and inventories are reflected at net realizable value. Note 4  Debt On December 29, 2005 the Company entered into a Credit and Security Agreement ( Credit Agreement ) with National City Business Credit, Inc. ( NCBC ) and National City Bank (the  Bank ). The Credit Agreement initially provided for (i) a $10,000 asset based revolving credit facility ( Revolving Loan ) and (ii) a $3,500 term loan facility ( Term Loan ), both of which have a three year term. The amounts which may be borrowed under the Revolving Loan are based on certain percentages of Eligible Receivables and Eligible Inventory, as such terms are defined in the Credit Agreement. The obligations of the Company under the Credit Agreement are secured by substantially all of the assets of the Company. In March 2006, the Credit Agreement was amended to (i) modify certain financial covenants as defined under the Credit Agreement, (ii) increase the applicable interest rates for the Revolving Loan and Term Loan thereunder by 25 basis points until such time as the Company had met certain financial covenants for two consecutive fiscal quarters and (iii) impose an availability block of $500 under the Companys borrowing base until such time as the Company had met certain financial covenants for two consecutive fiscal quarters. The increase in interest rates and availability block were released as of November 14, 2006. On December 15, 2006, the Company and BDR Broadband, LLC ( BDR ), a former subsidiary of the Company which was sold on December 15, 2006, as Borrowers, and Blonder Tongue Investment Company, a wholly-owned subsidiary of the Company, as Guarantor, entered into a Second Amendment to Credit and Security Agreement (the  Amendment ) with NCBC and the Bank. Incident to the Companys divestiture of BDR, the 6 BLONDER TONGUE LABORATORIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (In thousands) (unaudited) Amendment removed BDR as a Borrower under the Credit Agreement as amended and included other modifications and amendments to the Credit Agreement and related ancillary agreements necessitated by the removal of BDR as a Borrower. These other modifications and amendments included a reduction of approximately $1,400 to the maximum amount of advances that NCBC will make to the Company under the Revolving Loan, due to the release from collateral of the rights-of-entry owned by BDR. As of the end of each fiscal quarter during 2007 and the first fiscal quarter of 2008, the Company was in violation of a certain financial covenant, compliance with which was waived by the Bank effective as of each such date. On August 8, 2007, the Credit Agreement was amended to (i) reduce the maximum revolving advance amount by $2,500 to $7,500; (ii) increase by one percent (1.0%), the applicable interest rate margin for the Revolving Loan and Term Loan thereunder priced against the lenders prime or base rate; (iii) eliminate the Companys option to pay interest on its loans based upon the LIBOR rate plus an applicable margin; (iv) add a covenant requiring the Company to meet certain levels of EBITDA for the calendar months of July through September 2007; and (v) add a covenant requiring the Company to maintain certain minimum levels of undrawn availability under the Revolving Loan. On November 7, 2007, the Credit Agreement was amended to (i) increase by 0.25% the applicable interest rate margin for the Revolving Loan and Term Loan thereunder priced against the lenders prime or base rate; and (ii) add a covenant requiring the Company to meet certain levels of EBITDA for the calendar months of October through December 2007. On March 28, 2008, the Credit Agreement was amended to (i) increase by 0.25% the applicable interest rate margin for the Revolving Loan and Term Loan thereunder priced against the lenders prime or base rate; and (ii) add a covenant requiring the Company to meet certain levels of EBITDA for the calendar months of January through March 2008. On May 14, 2008, the Credit Agreement was amended to add a covenant requiring the Company to meet certain levels of EBITDA for the calendar months of April through June 2008. Under the Credit Agreement, as amended, the Revolving Loan bears interest at a rate per annum equal to the Alternate Base Rate, being the higher of (i) the prime lending rate announced from time to time by the Bank plus 1.50% or (ii) the Federal Funds Effective Rate (as defined in the Credit Agreement), plus 1.50% . The Term Loan bears interest at a rate per annum equal to the Alternate Base Rate plus 1.50% . In connection with the Term Loan, the Company entered into an interest rate swap agreement ( Swap Agreement ) with the Bank which exchanges the variable interest rate of the Term Loan for a fixed interest rate of 5.13% per annum effective January 10, 2006 through the maturity of the Term Loan. The impact of the Swap Agreement on the 2007 and 2006 consolidated financial statements was not material. The Revolving Loan terminates on December 28, 2008, at which time all outstanding borrowings under the Revolving Loan are due. The Term Loan matures on December 28, 2008 and requires equal monthly principal payments of $19 each, plus interest, with the remaining balance due at maturity. The Credit Agreement contains customary representations and warranties as well as affirmative and negative covenants, including certain financial covenants. The Credit Agreement contains customary events of default, including, among others, non-payment of principal, interest or other amounts when due. Note 5  Discontinued Operations (Subscribers and passings in whole numbers) The accompanying financial statements for all periods presented have been presented to reflect the accounting of discontinued operations for the disposal of certain subsidiaries during the year ended December 31, 2007 and the three-month periods ended March 31, 2008 and 2007. 7 BLONDER TONGUE LABORATORIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (In thousands) (unaudited) The Company classifies disposal of subsidiary in discontinued operations when the operations and cash flows of the subsidiary have been eliminated from ongoing operations and when the Company will not have any significant continuing involvement in the operation of the subsidiary after disposal. For purposes of reporting the operations of the subsidiary meeting the criteria of discontinued operations, the Company reports net revenue, gross profit and related selling, general and administrative expenses that are specifically identifiable to the subsidiary as discontinued operations. On December 15, 2006, the Company and BDR entered into a Membership Interest Purchase Agreement (" Purchase Agreement ") with DirecPath Holdings, LLC, a Delaware limited liability company (" DirecPath "), pursuant to which and on such date, the Company sold all of the issued and outstanding membership interests of BDR to DirecPath. Pursuant to the Purchase Agreement, DirecPath paid the Company an aggregate purchase price of $3,130 in cash, resulting in a gain of approximately $880 on the sale, after certain post-closing adjustments, including an adjustment for cash, an adjustment for working capital and adjustments related to the number of subscribers for certain types of services, all as of the closing date and as set forth in the Purchase Agreement. A portion of the purchase price, $465, is being held in an escrow account, and is included as part of the prepaid and other current assets, pursuant to an Escrow Agreement dated December 15, 2006, among the Company, DirecPath and U.S. Bank National Association, to secure the Companys indemnification obligations under the Purchase Agreement. The Company made the decision in 2008 to cease the operations of its wholly-owned subsidiary, Hybrid Networks, LLC ( Hybrid ), and liquidate its assets. The Company plans to wind down the operations of Hybrid by August 1, 2008. Hybrids business activities consisted of the operation of video, high-speed data and/or telephony systems ( Systems ) at 4 multi-dwelling unit communities under certain right-of-entry agreements ( ROE Agreements ).As part of the Companys on-going implementation of its strategic plan, management has continued to evaluate the impact and long-term viability of non-core business activities, including the continued operation of the Systems. The decision of the Board of Directors to discontinue Hybrids operations was based upon such evaluation and the current cash flow and operating losses of Hybrid. Based on this decision, the Company concluded that a non-cash impairment charge in the amount of approximately $405 is required to write-off Hybrids assets, which includes the ROE Agreements and the equipment necessary to operate the Systems, substantially all of which is installed at the applicable property location. As a result of ceasing the operations of Hybrid, the Company expects to make cash expenditures of approximately $50 in connection with the early termination of certain contracts and agreements related to the operation of the Systems. As a result of the above, the Company reflected the disposal of Hybrid and the results of its operations for the three months ended March 31, 2008 and 2007, as a discontinued operation. Components of the loss from discontinued operations are as follows: Three Months Ended March 31, 2008 2007 Net sales $27 $43 Cost of goods sold 23 40 Gross profit 4 4 General and administrative 27 140 Net loss $(23) $(136) 8 BLONDER TONGUE LABORATORIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (In thousands) (unaudited) Note 6  Related Party Transactions On January 1, 1995, the Company entered into a consulting and non-competition agreement with James H. Williams who was a director of the Company until May 24, 2006 and who was also the largest stockholder until November 14, 2006. Under the agreement, Mr. Williams provides consulting services on various operational and financial issues and is currently paid at an annual rate of $186 but in no event is such annual rate permitted to exceed $200. Mr. Williams also agreed to keep all Company information confidential and not to compete directly or indirectly with the Company for the term of the agreement and for a period of two years thereafter. The initial term of this agreement expired on December 31, 2004 and automatically renews thereafter for successive one-year terms (subject to termination at the end of the initial term or any renewal term on at least 90 days notice). This agreement automatically renewed for a one-year extension until December 31, 2008. As of March 31, 2008 the Chief Executive Officer was indebted to the Company in the amount of $149, for which no interest has been charged. This indebtedness arose from a series of cash advances, the latest of which was advanced in February 2002 and is included in other assets at March 31, 2008 and December 31, 2007. In December 2007, the Company entered into an agreement to provide manufacturing, research and development and product support to Buffalo City Center Leasing, LLC (Buffalo City) for an electronic on-board recorder that Buffalo City is producing for Turnpike Global Technologies, LLC. Although not yet significant, the three-year agreement is anticipated to provide up to $4,000 in revenue to the Company. A director of the Company is also the managing member and a vice president of Buffalo City and may be deemed to control the entity which owns fifty percent (50%) of the membership interests of Buffalo City. 9 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Statements In addition to historical information, this Quarterly Report contains forward-looking statements relating to such matters as anticipated financial performance, business prospects, technological developments, new products, research and development activities and similar matters. The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements. In order to comply with the terms of the safe harbor, the Company notes that a variety of factors could cause the Companys actual results and experience to differ materially from the anticipated results or other expectations expressed in the Companys forward-looking statements. The risks and uncertainties that may affect the operation, performance, development and results of the Companys business include, but are not limited to, those matters discussed herein in the section entitled Item 2 - Managements Discussion and Analysis of Financial Condition and Results of Operations. The words believe, expect, anticipate, project and similar expressions identify forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect managements analysis only as of the date hereof. The Company undertakes no obligation to publicly revise these forward-looking statements to reflect events or circumstances that arise after the date hereof. Readers should carefully review the risk factors described in other documents the Company files from time to time with the Securities and Exchange Commission, including without limitation, the Companys Annual Report on Form 10-K for the year ended December 31, 2007 (See Item 1 Business; Item 1A  Risk Factors; Item 3  Legal Proceedings and Item 7  Managements Discussion and Analysis of Financial Condition and Results of Operations). General The Company was incorporated in November, 1988, under the laws of Delaware as GPS Acquisition Corp. for the purpose of acquiring the business of Blonder-Tongue Laboratories, Inc., a New Jersey corporation which was founded in 1950 by Ben H. Tongue and Isaac S. Blonder to design, manufacture and supply a line of electronics and systems equipment principally for the Private Cable industry. Following the acquisition, the Company changed its name to Blonder Tongue Laboratories, Inc. The Company completed the initial public offering of its shares of Common Stock in December, 1995. The Company is principally a designer, manufacturer and supplier of a comprehensive line of electronics and systems equipment, primarily for the cable television industry (both franchise and private cable). Over the past few years, the Company has also introduced equipment and innovative solutions for the high-speed transmission of data and the provision of telephony services in multiple dwelling unit applications. The Companys products are used to acquire, distribute and protect the broad range of communications signals carried on fiber optic, twisted pair, coaxial cable and wireless distribution systems. These products are sold to customers providing an array of communications services, including television, high-speed data (Internet) and telephony, to single family dwellings, multiple dwelling units ( MDUs ), the lodging industry and institutions such as hospitals, prisons, schools and marinas. The Companys principal customers are cable system operators (both franchise and private cable), as well as contractors that design, package, install and in most instances operate, upgrade and maintain the systems they build, including institutional and lodging/hospitality operators. A key component of the Companys strategy is to leverage its reputation across a broad product line, offering one-stop shop convenience to private cable and franchise cable system operators and delivering products having a high performance-to-cost ratio. The Company continues to expand its core product lines (headend and distribution), to maintain its ability to provide all of the electronic equipment necessary to build small cable systems and much of the equipment needed in larger systems for the most efficient operation and highest profitability in high density applications. The Company has also divested its interests in certain non-core businesses as part of its strategy to focus on the efficient operation of its core businesses. Over the past several years, the Company expanded beyond its core business by acquiring private cable television systems (BDR Broadband, LLC and Hybrid Networks, LLC). However, as part of its strategy to focus on its core business, the Company sold its interests in BDR Broadband, LLC during 2006, and the Company decided to cease the operations of Hybrid Networks, LLC during 2008. These dispositions are described in more detail below, along with other recent transactions affecting the Company in recent years. On December 15, 2006, the Company completed the divesture of its wholly-owned subsidiary, BDR Broadband, LLC ( BDR ), through the sale of all of the issued and outstanding membership interests of BDR to 10 DirecPath Holdings, LLC, a Delaware limited liability company (" DirecPath "), which is a joint venture between Hicks Holdings LLC and The DIRECTV Group, Inc. This sale took place pursuant to a Membership Interest Purchase Agreement (" Purchase Agreement "). Pursuant to the Purchase Agreement, DirecPath paid the Company an aggregate purchase price of approximately $3,130,000 in cash, resulting in a gain of approximately $880,000 on the sale, after certain post-closing adjustments. A portion of the purchase price, $465,000, is being held in an escrow account, and is included as part of the prepaid and other current assets, pursuant to an Escrow Agreement dated December 15, 2006, among the Company, DirecPath and U.S. Bank National Association, to secure the Companys indemnification obligations under the Purchase Agreement. In addition, in connection with the divestiture transaction, on December 15, 2006, the Company entered into a Purchase and Supply Agreement with DirecPath, LLC, a wholly-owned subsidiary of DirecPath (" DPLLC "), pursuant to which DPLLC will purchase $1,630,000 of products from the Company, subject to certain adjustments, over a period of three years. DPLLC purchased $404,000 of equipment from the Company in 2007. It is also anticipated that the Company will provide DirecPath with certain systems engineering and technical services. BDR commenced operations in June 2002, when it acquired certain rights-of-entry for MDU cable television and high-speed data systems (the  Systems ) from Verizon Media Ventures, Inc. and GTE Southwest Incorporated. At the time of the divesture, BDR owned Systems for approximately 25 MDU properties in the State of Texas, representing approximately 3,300 MDU cable television subscribers and 8,400 passings. The loss from operations of BDR was $500,000 and $544,000 during 2006 and 2005, respectively. The Systems were upgraded with approximately $81,000 and $799,000 of interdiction and other products of the Company during 2006 and 2005, respectively. While the Company continued to invest in and expand BDRs business, in August 2006 the Company determined to seek a buyer for BDR and exit the business of operating Systems in Texas to allow the Company to pursue alternative strategic opportunities. In October 2006, several months prior to the divestiture of BDR, the Company (for nominal consideration) acquired the 10% minority interest that had been owned by Priority Systems, LLC. The Company made the decision in 2008 to cease the operations of its wholly-owned subsidiary, Hybrid Networks, LLC ( Hybrid ), and liquidate its assets. The Company plans to wind down the operations of Hybrid by August 1, 2008. Hybrids business activities consisted of the operation of video, high-speed data and/or telephony systems ( Systems ) at 4 multi-dwelling unit communities under certain right-of-entry agreements ( ROE Agreements ). As part of the Companys on-going implementation of its strategic plan, management has continued to evaluate the impact and long-term viability of non-core business activities, including the continued operation of the Systems. The decision of the Board of Directors to discontinue Hybrids operations was based upon such evaluation and the current cash flow and operating losses of Hybrid. Hybrid had revenues of $148,000 and $177,000 and net losses of $249,000 and $368,000 in 2007 and 2006, respectively. The results of operations of Hybrid are reflected as discontinued operations in the consolidated statement of operations included in this Quarterly Report on Form 10-Q. Based on this decision, the Company concluded that a non-cash impairment charge in the amount of approximately $405,000 is required to write-off Hybrids assets, which includes the ROE Agreements and the equipment necessary to operate the Systems, substantially all of which is installed at the applicable property location. As a result of ceasing the operations of Hybrid, the Company expects to make cash expenditures of approximately $50,000 in connection with the early termination of certain contracts and agreements related to the operation of the Systems. One of the Companys recent initiatives is to manufacture products in the Peoples Republic of China ( PRC ) in order to reduce the Companys manufacturing costs and allow a more aggressive marketing program in the private cable market. The Companys manufacturing initiative in the PRC entails a combination of contract manufacturing agreements and purchasing agreements with key PRC manufacturers that can most fully meet the Companys needs. In early 2007, the Company entered into a manufacturing agreement with a core contract manufacturer in the PRC that will govern its production of the Companys high volume and complex products upon the receipt of purchase orders from the Company. This ongoing transition relates to products representing a significant portion of the Companys net sales and is being implemented in phases over the next several years, with the first products already transitioned during the fourth quarter of 2007. 11 On February 27, 2006 (the  Effective Date ), the Company entered into a series of agreements related to its MegaPort
